Citation Nr: 0113023	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-10 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for a mood disorder with 
major depressive symptoms, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
July 1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that determination, the RO increased the veteran's 
disability evaluation for mood disorder, secondary to 
encephalitis, with major depressive symptoms to 50 percent, 
effective on June 3, 1998.  The veteran disagreed with the 
assigned 50 percent disability evaluation.  


REMAND

The most recent VA psychiatric examination conducted in 
January 1999 reflects that the veteran had a labile mood, 
cried a lot, had difficulty answering questions, and had very 
poor concentration.  It was also noted that the veteran was 
experiencing difficulty in social situations and school 
functioning, and that she was having problems with her 
parents and friends.  Her memory was very spotty for certain 
events.  A global assessment of functioning (GAF) score of 55 
was assigned.  
Thereafter, the evidence of record shows that veteran was 
seen at a Vet Center through December 1999.  These records 
reflect that the veteran continued to complain of 
irritability, mood changes, and an inability to stay focused 
on tasks.  It was noted that the veteran had pursued a number 
of vocational possibilities and educational options but was 
unable to maintain her motivation/commitment to achieve 
success.  

VA outpatient treatment records dated in early 2000 include a 
GAF score of 48 with notation that there are serious 
psychiatric symptoms, a significantly depressed mood, and 
inability to find work.  

The Board considers it essential that the veteran be accorded 
a further VA psychiatric examination which addresses the 
severity of her psychiatric disorder in terms of the current 
rating criteria.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to her claim.  The RO should obtain 
treatment records of the Vet Center 
reflecting treatment from December 1999 
to the current time and any additional VA 
outpatient treatment records created 
since early 2000 for association with the 
claims folder.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the claims folder, all records noted by 
the veteran that are not currently on 
file.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current level of severity of her 
service-connected mood disorder with 
depression.  The claims folder, including 
a copy of this REMAND, should be made 
available to the examiner before the 
examination, and the examiner must state 
in his examination report that the entire 
claims folder has been reviewed.  All 
clinical findings should be reported in 
detail.  The RO should also provide the 
examiner with a copy of the current 
rating criteria for evaluating 
psychiatric disorders, effective on and 
after November 7, 1996, and the examiner 
must comment as to the presence or 
absence of each symptom and clinical 
finding required under the rating 
criteria for ratings from zero percent to 
100 percent, and where present, the 
frequency and the degree of severity of 
each symptom and finding.   

3.  Thereafter, the RO should review the 
record on appeal and ensure that all 
directed development has been completed 
in full.  If not, corrective action must 
be taken.  

4.  Thereafter, the RO should review the 
remanded issue.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and her 
representative with an appropriate 
opportunity to respond.

The purpose of this REMAND is to accomplish additional 
development to comply with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran need take no action until otherwise notified, but she 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




